Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 1 of 13 Page ID #634




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

DUJUAN J., 1                                    )
                                                )
                Plaintiff,                      )
                                                )
vs.                                             )        Case No. 20-cv-614-DWD
                                                )
COMMISSIONER OF SOCIAL                          )
SECURITY,                                       )
                                                )
                Defendant.                      )

                                MEMORANDUM AND ORDER

DUGAN, District Judge:

        In accordance with 42 U.S.C. § 405(g), Plaintiff, now represented by counsel, seeks

judicial review of the final agency decision denying his application for Disability



                                         Procedural History

        Plaintiff applied for DIB in February 2017, alleging disability beginning on October

17, 2016, due, in part, to his diabetes mellitus and peripheral neuropathy (Tr. 222).

                                 was December 31, 2017 (Tr. 17).

initially on April 24, 2017 (Tr. 123), and upon reconsideration on July 20, 2017 (Tr. 125).



held on March 6, 2019 (Tr. 52). Plaintiff personally appeared and testified at the hearing

but was not represented by counsel (Tr. 54-55). Vocational expert James E. Bordieri also




1

due to privacy concerns. See Fed. R. Civ. P. 5.2(c) and the Advisory Committee Notes thereto.

                                                    1
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 2 of 13 Page ID #635




appeared and gave testimony (Tr. 94-96). ALJ Michael S. Worrall denied the application

for benefits in a decision dated April 26, 2019 (Tr. 15-26). The Appeals Council denied

                                                                   s decision the final agency

decision subject to judicial review (Tr. 1). 42 U.S.C. § 405(g); Cullinan v. Berryhill, 878 F.3d

598, 603 (7th Cir. 2017); Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009). Plaintiff

exhausted administrative remedies and filed a timely complaint with this Court.

                                      Legal Standards



any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous peri

423(d)(1)(A). To determine disability within the meaning of the Social Security Act, the

ALJ conducts a five-step inquiry, asking whether: (1) the claimant has performed any

substantial gainful activity during the period for which he claims disability; (2) the

claimant has a severe impairment or combination of impairments; (3) the claimant's

impairment meets or equals any listed impairment; (4) the claimant retains the RFC to

perform her past relevant work; and (5) the claimant is able to perform any other work

existing in significant numbers in the national economy.

of disability requires an affirmative answer                                      Briscoe ex rel.

Taylor v. Barnhart

proof at steps one through four, after which at step five the burden shifts to the

                  Id.; see also Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004).

                                               2
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 3 of 13 Page ID #636




                                                                                            Elder

v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008). While th

                                                              Stephens v. Berryhill, 888 F.3d 323,

327 (7th Cir. 2018). Judicial review of the ALJ's decision is limited to determining whether



          Briscoe, 425 F.3d at 351 (citing Scheck v. Barnhart, 336 F.3d 697, 699 (7th Cir. 2004);

Stephens, 888 F.3d at 327 (The Court will reverse th

by substantial evidence or if it is the result of an e

                                                         evidence as a reasonable mind might

accept as adequate to                              Biestek v. Berryhill, 139 S. Ct. 1148, 1154

(2019); Schmidt v. Astrue, 496 F.3d 833, 841 (7th Cir. 2007).

substantial evidence exists, the court reviews the record as a whole but does not attempt

to substitute its judgment for the ALJ's by reweighing the evidence, resolving material

                                                                         Beardsley v. Colvin, 758

                                                         le minds could differ as to whether the

claimant is disabled, courts must defer to the

explained and supported by substantial evidence. Beardsley, 758 F.3d at 837; Elder, 529

F.3d at 413.

       The ALJ also has a basic obligation to develop a full and fair re

an accurate and logical bridge between the evidence and the result to afford the claimant

                                                                     Beardsley, 758 F.3d at 837.

This duty is enhanced when a claimant appears without counsel; then the ALJ must

                                               3
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 4 of 13 Page ID #637




                Thompson v. Sullivan, 933 F.2d 581, 585-86 (7th Cir. 1991) (internal citations

and markings omitted). Although the ALJ is not required to mention every piece of

                                              ust provide some glimpse into the reasoning

behind her decision                        Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir.

2001); accord Craft v. Astrue

ALJ's] analysis of the evidence with enough detail and clarity to permit meaningful

                    Scrogham v. Colvin, 765 F.3d 685, 695 (7th Cir. 2014) (quoting Briscoe,

425 F.3d at 351).



       The ALJ followed the five-step analytical framework described above. Plaintiff

was insured for DIB through December 31, 2017 (Tr. 17, 25). Plaintiff was 37 years old on

the date last insured (Tr. 24). At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset date of disability (Tr. 17). The ALJ

found that Plaintiff had severe impairments of insulin-dependent diabetes mellitus,

diabetic peripheral neuropathy, morbid obesity, hypertension, and thrombophlebitis (Tr.

17). The ALJ concluded that these impairments did not meet or equal a listed impairment

(Tr. 18).



carry 20 pounds occasionally and 10 pounds frequently [,] sit for six hours in an eight-

hour workday, . . . stand and walk for two hours in total in an eight-hour workday [and]

push and pull as much as he can lift and carry

                                              4
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 5 of 13 Page ID #638




performing his past relevant work as an office assistant/office clerk as Plaintiff actually

performed it (Tr. 24). As an alternative finding for step five, the ALJ found there were

other jobs existing in the national economy that Plaintiff was able to perform (Tr. 24-25).

Accordingly, the ALJ found Plaintiff was not disabled from the alleged onset date,

October 17, 2016, through the date last insured, December 31, 2017 (Tr. 25).

                                         Discussion

       Plaintiff raises one argument in favor of remand: that the ALJ improperly

                                 statements about his need to elevate his lower extremities

(Doc. 21).

       At the evidentiary hearing, Plaintiff testified that he was unable to work because

of his neuropathy pain, swelling in his legs, and because the pain medications he would

take caused him to be drowsy (Tr. 76-78). Specifically, as to his legs, Plaintiff testified that



elevated his legs six to six-and-a-half hours in an eight-hour period (Tr. 79-80). The ALJ

discounted these statements, finding that Plaint

                                              specific issue with the following statement:

       [Plaintiff] is able to perform robust activities of daily living, including
       caring for his daughter, preparing simple meals, performing his personal
       care, doing household chores, driving, going to the store, controlling his
       finances, spending time with others, and getting along with authority
       figures. He also testified that he plays in the church band, and attends
       church regularly. This evidence leads the undersigned to believe that the
                                       as severe as he alleged.



                                               5
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 6 of 13 Page ID #639




(Tr. 21). The ALJ also noted that Plaintiff was not always compliant with his treatment,

including medications and diet, and did not follow up with referrals to an orthopedist,

endocrinology, or ophthalmology (Tr. 20-21). The ALJ further determined that Plaintiff

                                    2014 to 2016 because Plaintiff did not seek further

treatment from his doctor after he was first instructed to elevate his legs in August 2014,



       Plaintiff argues that the ALJ failed to pr

complaints by misstating Plai

otherwise failing to provide a coherent explanation for discounting Plai



complaints were substantially supported by the record. Specifically, Defendant presents

                                                 conditions and a need to elevate his legs.




employment from 2014-2016, and (c) due to

treatment (Doc. 26, pp. 10-14).



         Cullinan v. Berryhill, 878 F.3d 598, 603 (7th Cir. 2017) (quoting Murphy v. Colvin,

759 F.3d 811, 816 (7th Cir. 2017)). A two-step

                                                     See

3p, 2016 WL 1119029, at *2 (Mar. 16, 2016); 20 C.F.R. §§ 404.1529; 416.929. First, the ALJ

                                  e is an underlying medically determinable physical

                                             6
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 7 of 13 Page ID #640




or mental impairment(s) that could reasonably be expected to produce the individual's



once an underlying physical or mental impairment(s) that could reasonably be expected

to produce the individual's symptoms is established, [the ALJ] evaluate[s] the intensity

and persistence of those symptoms to determine the extent to which the symptoms limit

an individual's ability to perfor                                    Id.   In evaluating the



claimant's daily activities, her level of pain or symptoms, aggravating factors, medication,

                                                                             Villano, 556 F.3d

at 562 (citing Steele, 290 F.3d at 941-42); see also 20 C.F.R.§ 404.1529(c)(3); SSR 16-3p, 2016

WL 1119029, at *7.




not fully consistent with the medical and other evidence in th



                          s infrequent medical treatment, the relative absence of objective

findings during the relevant period, or by any medical opinion of record[, and t]he record

indicates the claimant has [not] been fully compliant with his prescribed treatment in




substantial gainful activity in 2015 and 2016 (Tr. 21). Because these reasons are legally

                                              7
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 8 of 13 Page ID #641




insufficient and not supported by substantial evidence, remand is warranted. See Ghiselli

v. Colvin, 837 F.3d 771, 778-79 (7th Cir. 2016).

         Initially, the Court notes that an ALJ may not disregard or discount a claimant's

                                             orated by objective                          Hill v.

Colvin, 807 F.3d 862, 869 (7th Cir. 2015) (citing Hall v. Colvin, 778 F.3d 688, 691 (7th Cir.

2015) and Pierce v. Colvin

a claimant's credibility just because her claims of pain are unsupported by significant

physical and diagnostic                            Villano, 556 F.3d at 562 (An ALJ may not



                                     see also Thomas v. Colvin



insufficient standing alone,                                     Lopez ex rel. Lopez v. Barnhart,




from his failure to obtain treatment or to follow a treatment plan, the ALJ must explore

                                 to the lack of medical care. Beardsley v. Colvin, 758 F.3d

834, 840 (7th Cir. 2014) (quoting Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008) (citing

SSR 96-7p, superseded by SSR 16-3p); see also Hill v. Colvin, 807 F.3d 862, 868 (7th Cir.

2015).

symptoms inconsistent with the evidence in the record . . . without considering possible

reasons he or she may not comply with treatment or seek treatment consistent with the

                                             2016 WL 1119029, at *8. Some possible reasons

                                              8
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 9 of 13 Page ID #642




                                                       of medical treatment include whether the

claimant structures his day to minimize symptoms by avoiding physical activities, an

inability to afford treatment, and medical sources that have informed claimant that no

further effective treatments are available. Id. at *9. In sum, an AL



                                                    termine whether there are good reasons he

                                           Shauger v. Astrue, 675 F.3d 690, 696 (7th Cir. 2012)

(internal quotations omitted).



medical care and noncompliance with treatment. However, the ALJ did not question

Plaintiff about his lack of treatment or medical noncompliance during that period. There

is also little indication in the record that th

records stating that Plaintiff had been unable to afford medical treatment and had issues

with his insurance coverage. 2 Specifically, relevant to the suggested factors in SSR 16-3p,



had been informed that his neuropathy pain was irreversible so surgery could not be

done on some affected areas (Tr. 76, 86). Plaintiff also testified that he could not complete

a sleep study because it was cost prohibitive (Tr. 89).




2

reasons for not complying with his prescribed treatment (Tr. 21). The ALJ also summarized some of the
medical records which indicated Plaintiff was struggling to afford his medication in connection with his
                                                     However, the ALJ did not specifically address these
statements in arriving at his subjective symptom evaluation.

                                                   9
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 10 of 13 Page ID #643




       Further, multiple medical records indicated that Plaintiff had issues with his

insurance company and financial issues in obtaining insulin. See Tr. 352 (Physician

Assistant Harriman observed that Plaintiff had not followed thru with his appointment

to see an endocrinologist and Plaintiff stated that he has trouble with his insurance

company and figuring out who is in network); Tr. 373 (Plaintiff was instructed to follow

up for financial assistance in obtaining insulin); Tr. 397 (Dr. Hidalgo noted that Plaintiff

was having financial issues and unable to obtain his insulin); Tr. 436 (Dr. Baker noted that

Plaintiff has issues with his insurance coverage in obtaining insulin); Tr. 439 (Physician



noncompliance and financial situation, and suggesting coupon for lowering cost of

insulin); Tr. 499 (Dr. Baker notes that Plaintiff did not take his insulin as prescribed for

                                  d not afford it and was trying

       The ALJ did not explore this evidence, or at least there is no indication in the record

that he did. The failure to explore this evidence was a legal error. Gerstner v. Berryhill,

879 F.3d 257, 265 (7th Cir. 2018); Garcia v. Colvin, 741 F.3d 758, 761-762 (7th Cir. 2013).

Remand is therefore warranted. See Hill v. Colvin, 807 F.3d 862 (7th Cir. 2015); Beardsley

v. Colvin

evident attempt to determine why [plaintiff] elected not to have expensive and invasive



inference).



                                                  c daily activities without explaining how

                                             10
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 11 of 13 Page ID #644




these activities un                                          an ALJ is directed to consider a

                                      uating his description of symptoms, see SSR 16-3p,

2017 WL 5180304 at *7 (republishing SSR 16-3p, 2016 WL 1119029, *1), the ALJ must

explain why any perceived inconsistencies undercut his allegations unless the

inconsistencies are so obvious that no explanation is necessary. Cullinan, 878 F.3d at

                                                   plain why doing [ ] household chores was



inconsistency was obvious).



prepare simple meals, perform personal care, do household chores, drive, shop, control

his finances, spend time with others, play in the church band, and attend church regularly

(Tr. 21) is                                          in and limitations. An ALJ cannot use a



claims of a disabling condition were no

differences between the demands of such activities and those of a full-time job. Ghiselli,

837 F.3d 778; Jelinek v. Astrue, 662 F.3d 805, 812 (7th Cir. 2011); Moss v. Astrue, 555 F.3d

556, 562 (7th Cir. 2009). But that is what the ALJ has done here.



work, and even a brief return to work, on their own, are not evidence that the claimant

embellished his pain. Gerstner v. Berryhill

who looks for work after claiming a painful

                                                                       Ghiselli v. Colvin, 837

                                              11
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 12 of 13 Page ID #645




F.3d 771, 778 (7th Cir. 2016); Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015); Shauger v.

Astrue                                             ve recognized that even persons who are

disabled sometimes cope with their impairments and continue working long after they

might have been entitled to benefi

         The errors set forth above are significant enough that the Court cannot confidently

say that the ALJ would have made the same subjective symptom evaluation had he not

made these errors. Allord v. Barnhart, 455 F.3d 818, 821 (7th Cir. 2006). Errors in a

subjective symptom evaluation are not harmless unless a claimant's testimony is

incredible on its face or the ALJ indicates that he would have made the same

determination even if the questioned circumstances were different and he adequately

backs up that position. See Allord                Pierce, 739 F.3d at 1051. Here, the ALJ's

decision does not indicate that either exception applies. For these reasons, the ALJ failed

                                                                                 Shramek v.

Apfel, 226 F.3d 809, 811 (7th Cir. 2000) (internal quotations omitted). And because the ALJ

did not support his subjective symptom evaluation with substantial evidence or a legally

proper analysis, it                                                              See Ghiselli

v. Colvin

         Although the Court does not hold that the ALJ should have found Plaintiff's

subjective allegations fully credible, the foundation underlying his negative assessment

was inadequate. Greater elaboration is necessary to ensure a full and fair review of the

evidence. See Zurawski v. Halter, 245 F.3d 881, 888 (7th Cir. 2001).          Further, this

Memorandum and Order should not be construed as an indication that the Court believes

                                             12
Case 3:20-cv-00614-DWD Document 28 Filed 07/27/21 Page 13 of 13 Page ID #646




that Plaintiff was disabled during the relevant period or that she should be awarded

benefits. On the contrary, the Court has not formed any opinions in that regard and

leaves those issues to be determined by the Commissioner after further proceedings.

                                       Conclusion



security disability benefits is REVERSED and REMANDED to the Commissioner

pursuant to sentence four of 42 U.S.C. §405(g) for further proceedings consistent with this

opinion.

       The Clerk of Court is directed to enter judgment in favor of plaintiff.

       SO ORDERED.

       Dated: July 27, 2021



                                                 ______________________________
                                                 DAVID W. DUGAN
                                                 United States District Judge




                                            13
